Citation Nr: 1602163	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy as secondary to service-connected anterior lumbar spondylolisthesis from October 2009 to March 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) from May 2008 and November 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The appeal was most recently before the Board in November 2015 when the Board remanded them for further appellate consideration.  

The Board acknowledges that an appeal as to the issue of the rating for left leg radiculopathy from October 2009 to March 2011 has not been perfected.  As will be explained below, however, the Board finds that issue is inextricably intertwined with the claim for TDIU and thus, will be addressed here.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2015 decision, the Board found that the criteria for assignment of a separate rating for left leg radiculopathy as secondary to service-connected anterior lumbar spondylolisthesis from October 2009, and no earlier, to March 2011, and no later, were met. 

In a November 2015 rating decision, the RO effectuated the November 2015 Board's decision and assigned an evaluation of 10 percent disabling.  

In January 2016, the Veteran filed a notice of disagreement with the assignment of a 10 percent disability rating.  (See correspondence and VA Form 21-0958 dated December 31, 2015.)

Given that very recent submission, the RO has not yet had an opportunity to issue a Statement of the Case (SOC) addressing that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, that issue is inextricably intertwined with the claim for TDIU.  The Veteran's combined rating is 40 percent from February 2007 to October 2009, 60 percent from October 2009 to March 29, 2011, and 70 percent from March 30, 2011.  (The November 2015 assignment of a 10 percent rating for left leg radiculopathy did not affect the Veteran's combined disability rating.)

As noted above, the Veteran has expressed disagreement with the initial rating for his left leg radiculopathy.  As any possible change in the rating may impact the Veteran's total rating for the pertinent period, the claim of entitlement to a TDIU is inextricably intertwined with the initial rating assignment.  (The Veteran's assigned rating, if increased by the RO, for the period of October 2009 to March 29, 2011 may result in a combined rating that meets the minimum scheduler criteria for consideration for the grant of a TDIU pursuant to 38 C.F.R. § 4.16(a)).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC pursuant to the notice of disagreement received in January 2016 as to the November 2015 rating decision for left leg radiculopathy as secondary to service-connected anterior lumbar spondylolisthesis from October 2009, and no earlier, to March 2011, and no later.  

Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

2.  If additional evidence is received with regard to the Veteran's claim for a TDIU since the November 2015 supplemental SOC, or if the Veteran is granted a rating in excess of 10 percent for left leg radiculopathy as secondary to service-connected anterior lumbar spondylolisthesis from October 2009 to March 2011, readjudicate the claim of entitlement to a TDIU. 

3.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



